                                    Case 1:21-cv-00107-RP Document 1-1 Filed 02/02/21 Page 1 of 7

                                                          Exhibit A to the Complaint
Location: Austin, TX                                                                                 IP Address: 162.202.200.149
Total Works Infringed: 59                                                                            ISP: AT&T U-verse
 Work     Hashes                                                                 UTC          Site         Published      Registered   Registration
 1        Info Hash:                                                             12/12/2020   Blacked      02/19/2020     03/18/2020   PA0002241617
          DB62E40C2955C3F1CA423B86FC0488F726C2335F                               01:15:09
          File Hash:
          5E77791CA69E8D411E98B26FAB96CF8505CC66AE74C42FD899695FD22BDB5A12
 2        Info Hash:                                                             12/11/2020   Tushy        08/16/2020     08/18/2020   PA0002253098
          BDF82178BBE38FCF4A50D74C67C73973CD69EF23                               23:46:59
          File Hash:
          7F22DA1D6DA60BB321C084139E1FCFBFFAB5217515194D1BC4FC52AC899D3620
 3        Info Hash:                                                             12/06/2020   Tushy        09/14/2020     09/29/2020   PA0002258682
          AE19B717CF7789D50D0A22DAE302DBB71DDA8845                               16:51:30
          File Hash:
          A33309ED461D4CD9D53A81CFFD754FC273A96416CA50CC8990A5290E8B90C97F
 4        Info Hash:                                                             12/01/2020   Blacked      02/14/2018     03/02/2018   PA0002104757
          846FFB3D503D8181207FB22BFABE31DE5A06E6F1                               13:24:32
          File Hash:
          67C1B5EB549DCBE65899347812A08CC2663794A0CA5F18BEF3CC7AA0556649F1
 5        Info Hash:                                                             10/27/2020   Blacked      02/09/2019     03/11/2019   PA0002158599
          12B83DADF27DCD5CF08AA4227CE9B8B80ABFE2A2                               01:24:55
          File Hash:
          EBAD6F5A240703EB44B755A9345B7BEC1D7002C328CC850BB65207DFC184DDE3
 6        Info Hash:                                                             10/27/2020   Tushy        06/14/2020     06/25/2020   PA0002255507
          05FC443BCCF844BDAE6F0A203C802D0DC75EA9FC                               01:18:35
          File Hash:
          250D667E055961E011A284E44247C15471F732169215852A4AF8523CBD803486
 7        Info Hash:                                                             10/27/2020   Vixen        11/05/2018     11/25/2018   PA0002136632
          998DE0C4176894B36631D6A39BA6375A9E83C2FC                               00:58:22
          File Hash:
          FB164F8EE76241ACF81281898B422D9AAB38109B7068E3518D7B26F3AC6687BB
 8        Info Hash:                                                             10/05/2020   Blacked      10/03/2020     10/22/2020   PA0002261803
          70E290BA761A02F954B46C202A914AF2EBA424A0                               16:51:12
          File Hash:
          4DE4E1DE98D652627ADEEA7C33F67F8B4602B868ED5754F0AA823CA7FE03BB96
                                 Case 1:21-cv-00107-RP Document 1-1 Filed 02/02/21 Page 2 of 7

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
9      Info Hash:                                                         08/24/2020   Blacked   08/01/2020   08/11/2020   PA0002252255
       FECD3CCD086C37EEB48BFFBDD535FAE85BC0FA92                           17:30:25
       File Hash:
       34E9362340A0525EE9FD2683F4C942C7C028193AA5AC968E9D2DF80AA8B7273E
10     Info Hash:                                                         08/24/2020   Vixen     07/17/2020   08/11/2020   PA0002252259
       C422B5A51FDCCA3AF8EE933ACC0B4E7648B6A4BA                           17:04:38
       File Hash:
       CA496CE59F2203BD26ADBC196B8C3764225AFB30AD840E8F38CE84B92DDE8F83
11     Info Hash:                                                         08/24/2020   Tushy     08/23/2020   09/05/2020   PA0002255481
       E4E73AED989807C7765BE7C156F4C3233AEF1385                           16:21:56
       File Hash:
       BA0C23EC21B6A31762D5E247BFA076D02119DB85DB12C584BBE3B845BE051E07
12     Info Hash:                                                         05/14/2020   Vixen     05/24/2017   06/22/2017   PA0002039294
       829AC1943B47A95E000DD9517AC52146FCC25A5F                           20:58:27
       File Hash:
       2A8AFA459DAF74EE384B61604475D662986AEFE89360E21BD3C1C4D9C927F1CD
13     Info Hash:                                                         04/17/2020   Tushy     06/25/2018   08/07/2018   PA0002132395
       D121DFA499CA673977D7D111E3F0F4D873EF28E9                           21:08:16
       File Hash:
       E6ADB40796CC6534D5331E6C18C58D17028F7623A811FFA291C06DDE5D8354BA
14     Info Hash:                                                         04/17/2020   Tushy     12/20/2018   01/22/2019   PA0002147682
       9C824A2D4EB747339F1B9E2E83479104BE703703                           20:43:34
       File Hash:
       25127A789B678AAB59D72E0FEB5A324E362411CA5DFD19CB9943B06345C6B3A5
15     Info Hash:                                                         04/17/2020   Vixen     09/06/2018   11/01/2018   PA0002143433
       A1116BE2B18C555A87C9C7F10F2A9993547AB7E8                           20:43:10
       File Hash:
       5546CBB98784C49BFA005C7ECF8547318C7616531BD782ECD70EBB526FC2BD69
16     Info Hash:                                                         04/13/2020   Tushy     04/12/2020   04/22/2020   PA0002237697
       FE1330395B6CB1E7D7523CA1068F41219FFC9270                           16:28:58
       File Hash:
       5AAFF4EF145AA9F5F83CFA07F345F3EAC2F7C14222F0059B85E58381C1F77F66
17     Info Hash:                                                         03/30/2020   Blacked   06/24/2019   07/17/2019   PA0002188313
       C999947F25FF44CF259F10E72241D6F0339D6C8B                           16:45:30
       File Hash:
       B7CB6CC7FF15FA4384B542CD99F6B959AB801EC9EE415EE142AC4C01C4D4EE47
                                Case 1:21-cv-00107-RP Document 1-1 Filed 02/02/21 Page 3 of 7

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
18     Info Hash:                                                         03/30/2020   Tushy     05/01/2019   07/05/2019   PA0002206375
       31CABAB5CE1ABE7B23DE9F90FB6B352B4029FB43                           16:45:24
       File Hash:
       86D0720ECBFD52F753D1AC6D67D9862C31A76E24FD45DC193545976999C5050E
19     Info Hash:                                                         03/28/2020   Blacked   03/21/2020   04/15/2020   PA0002246170
       0375A9CC6F696CF14E34696CAE9EF334733741E8                           01:17:32
       File Hash:
       1C99FE6D021C575065CC1B5D4E76375B08A2CA860933F776EC1CBDB22FBC1D2D
20     Info Hash:                                                         03/28/2020   Vixen     12/10/2019   01/03/2020   PA0002233429
       84E3BECE3CADAE5C5DE913EEBC5F353240357A56                           00:23:42
       File Hash:
       A27BD0DC662A8E494AD2DF17811179E86B6B9837BA8D162AEAE0C027D35B8BA2
21     Info Hash:                                                         03/27/2020   Blacked   09/02/2019   09/13/2019   PA0002200702
       B071CD0DD8D8C3104E124CAD387BECC6BB3E273F                           19:24:00
       File Hash:
       AA0BC4C6FE7CD9AC6903EFE7DB520E0D4365147E432EF97207A53D67375A920A
22     Info Hash:                                                         03/27/2020   Vixen     02/23/2019   04/29/2019   PA0002169931
       B6133D62C32718765A543D80F977E86A6F8FF5F1                           19:18:09
       File Hash:
       0CE18F3771AA0DA66931D137524129428B936FA9EEC87EE58B036DC6E4B34E95
23     Info Hash:                                                         03/27/2020   Vixen     06/28/2019   08/27/2019   PA0002213233
       476E3FCFB4524984E49DD1F39430AE41906240C2                           18:48:40
       File Hash:
       834F8CC547969E6D74E71C8E2618B5179EDD19A9D83856E87770170049640070
24     Info Hash:                                                         03/27/2020   Vixen     05/09/2019   06/03/2019   PA0002178768
       F9B1C1D66AED353AE45C3DB37B2DCEA70E3E7649                           18:34:47
       File Hash:
       55B79140DAC0943B0950CCB4FDA2EEBA6CF3EAE421B990BA2CA97A24DD3E3490
25     Info Hash:                                                         03/27/2020   Vixen     03/30/2019   04/29/2019   PA0002169943
       FB672E815A9FEA2A5E75AB12CF8D0C070F88F203                           18:33:52
       File Hash:
       4533A2D00026774EA08D15C910F8939DF7CFE778FCC019BE146C06FF19256D85
26     Info Hash:                                                         03/27/2020   Vixen     09/01/2018   11/01/2018   PA0002143431
       62262C61602C01235FC02017D912EEDBFD38EA22                           18:18:44
       File Hash:
       1C6FC204BE9AA10C317FC0FD0B94007D7B64DD4EA36AE0067FB0BEE7F0070AB1
                                Case 1:21-cv-00107-RP Document 1-1 Filed 02/02/21 Page 4 of 7

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
27     Info Hash:                                                         03/27/2020   Vixen     11/20/2018   12/18/2018   PA0002141925
       F2F1D363DB5FAAF52E0991EC8D44300307CF976C                           17:46:33
       File Hash:
       383A0519E7F87F67E48BEE1637A2B65FCA49D2D93D26DBBF8F741D6981EFE163
28     Info Hash:                                                         03/27/2020   Blacked   12/11/2018   01/22/2019   PA0002147907
       118EB86B2CCCBB2C282856AC27FF2515ADB8D284                           17:25:18
       File Hash:
       A319BE235C2DE4351DBC9EAE8A2DDC8BBD4B23E031D8A4B0A020E2DE1CAF84C1
29     Info Hash:                                                         03/27/2020   Vixen     01/09/2019   02/02/2019   PA0002155377
       9F603D8C63DBB71F9A0412A6272081629F2302B8                           16:16:31
       File Hash:
       2C112D6DCF8D71340CEA6FE8DAAB618588311BA0CAD0060E0D830F64E1A4FC89
30     Info Hash:                                                         03/20/2020   Tushy     03/16/2020   04/15/2020   PA0002244959
       4B6F7F45A8692DF06FACA9BAC618F623F6C21E68                           15:15:49
       File Hash:
       00682071DAEB5CE10C349DA50EEECEFFD395A3FED25E4FAB50E9A15851828228
31     Info Hash:                                                         03/13/2020   Vixen     12/10/2017   01/04/2018   PA0002097451
       A92F9D314D0018E679B15D122C8271C63C86598A                           18:27:14
       File Hash:
       DEF5CD86B2B7A3FA62AEA9D540AB623C77B0B30320F50F299AC7EDEC35945CE2
32     Info Hash:                                                         03/09/2020   Tushy     01/31/2019   02/22/2019   PA0002155140
       9F8D68BDABE3D283EECD3F376C29C56EBC3CC849                           16:37:30
       File Hash:
       91BA45C717F100108ECD34F45E90F48B7AF04FA9C5B0A20A28CED155089957E8
33     Info Hash:                                                         03/09/2020   Tushy     03/06/2020   04/15/2020   PA0002244958
       F7968383401D1B6675DD2D638D7C4609FE6300EB                           15:33:50
       File Hash:
       8DF82EEDAA8BA17D3C9FCB24A7CB387FE248F809D26D6094FEC2CE1435F3435D
34     Info Hash:                                                         03/09/2020   Blacked   06/19/2018   07/14/2018   PA0002130450
       590A9000C3DC58732156A82C92538A10258C408F                           15:16:48
       File Hash:
       1E93EB810B90846A612A322BE3392620001AC3B044BDE91C811FB345866007DC
35     Info Hash:                                                         02/25/2020   Blacked   02/24/2020   03/18/2020   PA0002241627
       A799878765832A277C65FB1F9AD5AE8D594F1ED4                           05:45:50
       File Hash:
       644AB34A0CDB356C03C6891C409E39387C6798A62E8CC2B4F90837CCD272F86B
                                 Case 1:21-cv-00107-RP Document 1-1 Filed 02/02/21 Page 5 of 7

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
36     Info Hash:                                                         02/22/2020   Blacked   02/14/2020   03/18/2020   PA0002241448
       958ECF53E1E1FF7894A772BF75AD14655879E8E3                           17:13:22
       File Hash:
       A9B21A0F526F37BAD9DE7420560226D5A79EBBBEDE74B2B824DCF106B742B16C
37     Info Hash:                                                         02/21/2020   Blacked   01/10/2020   02/04/2020   PA0002225582
       A96E15624A7DC7EBC246B11E0E6C448D785EB836                           15:37:40
       File Hash:
       5A0ADBA8C9A43A01DEC1C9FE51D16254C2448235709D089A01B227A6AF297A1E
38     Info Hash:                                                         02/13/2020   Blacked   12/31/2018   01/22/2019   PA0002147686
       C9F33CBBA97AD447098DDEBA78E24020D3938C10                           19:16:58
       File Hash:
       D251B62A82C8F59D740F9B3CB21B829B90D45CBE01F3BA6BF71F5438F3270448
39     Info Hash:                                                         02/09/2020   Blacked   01/30/2018   03/01/2018   PA0002079186
       817DC38DAFC342D2CB4E93229E49736BEA5677EC                           12:12:56
       File Hash:
       EE450DF01A6A7BDA1A798BCED95F3330E09A2EC819F226AB2CC1471C4ADD07E7
40     Info Hash:                                                         02/09/2020   Blacked   10/17/2017   11/27/2017   PA0002097981
       FFCBC2AA2977112F060895E264167F7BB55FD56F                           10:38:38
       File Hash:
       20E417F23823B0BA78ED539D330C6992BB77836528AA53670234A1340F544400
41     Info Hash:                                                         02/09/2020   Blacked   01/10/2019   02/02/2019   PA0002155382
       230A6D45AD01B4CC67F19BABB58E68B928C42502                           06:59:16
       File Hash:
       0514D07FB08BE468DC58262E31A69232E4D3FF1697271B02E7E5B031B399976B
42     Info Hash:                                                         02/09/2020   Blacked   07/24/2018   09/01/2018   PA0002119589
       76231454D899B4069C1B148480D5DDA706DA22E4                           05:16:48
       File Hash:
       5FBF5BBE258A262C1E6F4ADFE7ABA4598646CEBB3961063018588547E6B5AB92
43     Info Hash:                                                         02/09/2020   Blacked   09/12/2018   11/01/2018   PA0002143426
       79B11A923505F1BC77096092FC15A850FB55AC88                           04:32:54
       File Hash:
       CE9BC48C36CC9FE2559D73BF7923B6D3DA2BA43C5494FD8D18C13EE99C0A558E
44     Info Hash:                                                         02/09/2020   Blacked   11/06/2018   11/25/2018   PA0002136603
       56502222833E23C38737D072A74A9DACD85BFCC5                           04:18:54
       File Hash:
       B51C603827041F6D18B85B6C307B539F0249752714E06C7B678DA88026766C1B
                                 Case 1:21-cv-00107-RP Document 1-1 Filed 02/02/21 Page 6 of 7

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
45     Info Hash:                                                         02/09/2020   Blacked   10/07/2019   10/21/2019   PA0002207742
       4C3B0F9B5F2EA7CDE8E3FB6708E6F18FEE8FCD78                           04:17:29
       File Hash:
       87334121CFE7FF54DBBEDE1CD5174BABE2A323BE1D22D51A3241CF88C2A542C2
46     Info Hash:                                                         02/09/2020   Blacked   08/08/2019   09/17/2019   PA0002216217
       6A7CC56612C7572D12536A0E630A8931ACDE98AD                           04:02:17
       File Hash:
       22D56C405A0E998CAFE3DE9B6AD81DE751E69263FB698D1F784286B4899445A9
47     Info Hash:                                                         02/09/2020   Blacked   02/24/2019   03/31/2019   PA0002163974
       246AAA9C4401D4F5F3CB7E77E2D0250BD501A1DA                           03:44:45
       File Hash:
       906A4DEAA80AB7DC31B7D101C0E5421CD70D30B3578A5166299EB47F657CB13A
48     Info Hash:                                                         02/09/2020   Tushy     07/25/2018   09/05/2018   PA0002134601
       B96BCDF4558FFA95A926B8F0957D4832CB123808                           03:38:51
       File Hash:
       C358AB3FFACF26D8E4A32B5DB6946845E742B47D7CB8E99262F2633056E9268C
49     Info Hash:                                                         02/09/2020   Blacked   12/31/2019   01/27/2020   PA0002223957
       6D6193F0C057B0F3C18FC0CB3B1A80853041ADED                           03:28:29
       File Hash:
       44F413BAED22D9298F3254BD630E26FC5263D42429DEB597D298E72F6438D61D
50     Info Hash:                                                         01/25/2020   Tushy     01/06/2019   01/22/2019   PA0002147897
       2A308BA700ABF33D118915F4D59EA85116DE8982                           16:09:36
       File Hash:
       C2259E4C4296E317E6B07284AD43AD7390F12704F4582B76670CE564920CFF38
51     Info Hash:                                                         01/17/2020   Tushy     12/12/2019   01/03/2020   PA0002219634
       701FE06D9654E4828136DB0C4DD4A89EADEB1426                           18:31:44
       File Hash:
       36C1CFEEFEFF0A95857939B5F484F745C0B5632B9B7506ECE0B844FAC253EF49
52     Info Hash:                                                         10/04/2019   Tushy     09/13/2019   10/07/2019   PA0002205470
       254194305771A2DEF077890F3799E6254D15C237                           19:35:12
       File Hash:
       3841AF0E91960315C6C622578A0AD2BAAA50A2203C1883D06D262F7651BE460B
53     Info Hash:                                                         10/04/2019   Tushy     09/28/2019   10/21/2019   PA0002207776
       502A4328F01635F003ABC25667CD56E0ACEF67F8                           18:08:56
       File Hash:
       A0A1C40524F7CB983DE9B9F87BB347EA335D6BFB55C8DAE91B2CC62F7CDD9634
                                Case 1:21-cv-00107-RP Document 1-1 Filed 02/02/21 Page 7 of 7

Work   Hashes                                                             UTC          Site      Published    Registered   Registration
54     Info Hash:                                                         08/29/2019   Blacked   08/23/2019   09/11/2019   PA0002199989
       11BE292AF7B6E97B5F5DF01D28694305D92417DA                           15:20:55
       File Hash:
       6D2F0AF16950FAA5B78A689DAD0DC66362AEFB1D9655E752A283DD0AEBAED0EF
55     Info Hash:                                                         08/29/2019   Tushy     05/31/2019   06/17/2019   PA0002181300
       8AF057A71B16809ABB2373C92E2E7B42AA5699EB                           15:14:06
       File Hash:
       C0181F36C3013FF1D765B265F84D3A0BA0EA45D50138FB714BB392BF125730AF
56     Info Hash:                                                         05/12/2019   Blacked   04/05/2019   04/29/2019   PA0002169966
       FE1338CBCA830E3405AB4200C9EBC6C5093DFBB1                           04:06:40
       File Hash:
       7971AB0F46A661F7B4E85333BD8D68AEF8266A8BDE7C4D19BE8BEA6A7A5C7E7F
57     Info Hash:                                                         05/12/2019   Blacked   05/10/2019   07/05/2019   PA0002206368
       6A3BE07313D1C03371ABCC46EAF6BFE12FE50820                           03:59:41
       File Hash:
       620CE75BBCA068FD4939E55ED6508ACA1832F425A4A705AE45DF5AEB037FDC7F
58     Info Hash:                                                         04/25/2019   Tushy     04/11/2019   05/11/2019   PA0002173890
       B95B41C5FF6C43B6485783F76919CC53C34D1449                           18:35:20
       File Hash:
       514EADD1B5AB1876994B703CA6B34747939344DA4211437085AEC54127F1ABC1
59     Info Hash:                                                         04/25/2019   Tushy     04/21/2019   06/03/2019   PA0002178776
       5267BAE7A58719EA7509A975F14C6E9DDBD99D36                           18:32:10
       File Hash:
       6997FE4552D637C420378B2D120BE229F0206CB560517D36E6A1E2B2FE5989A6
